NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANPREET SINGH BRAR,                            No.    17-70036

                Petitioner,                     Agency No. A205-587-140

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Manpreet Singh Brar, a native citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We review de novo questions of law. Barron v. Ashcroft, 358

F.3d 674, 677 (9th Cir. 2004). We dismiss in part, deny in part, and grant in part

the petition for review, and we remand.

      We lack jurisdiction to consider Brar’s contention that he is entitled to CAT

relief because, as the BIA correctly determined, in his brief to the BIA he failed to

present any arguments as to the IJ’s denial of CAT relief. See Barron, 358 F.3d at

677-78.

      With respect to Brar’s asylum and withholding of removal claims,

substantial evidence supports the BIA’s determination that the threats of harm Brar

suffered in India did not rise to the level of persecution. See Nahrvani v. Gonzales,

399 F.3d 1148, 1153-54 (9th Cir. 2005) (threats did not compel finding of past

persecution).

      The BIA also found, in the absence of past persecution, the burden of

establishing the reasonableness of relocation did not shift to the Department of

Homeland Security (“DHS”) under 8 C.F.R. § 1208.13(b)(3)(i). However, the

answering brief to this court states that the BIA appeared to place the burden of

showing reasonableness of relocation on Brar by looking to the regulation

regarding past persecution, when the “governing regulation” in this case is 8


                                          2
C.F.R. § 1208.13(b)(ii) (providing a presumption that relocation would not be

reasonable and placing the burden on DHS to show reasonableness of relocation

when persecutor is the government or is government-sponsored). In light of the

government’s concession, we remand Brar’s asylum and withholding of removal

claims for the agency to straighten this out. See INS v. Ventura, 537 U.S. 12, 16-18

(2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part;

GRANTED in part; REMANDED.




                                          3